Citation Nr: 9907009	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation for diabetes mellitus under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to March 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
in October 1997, the Board remanded this case so that 
additional evidentiary development could be accomplished.  As 
will be discussed in the Reasons and Bases section below, 
this was done to the extent possible.  The case is now ready 
for appellate consideration.

The Board further notes that the record reflects that the 
veteran has additionally raised the issue of entitlement to 
service connection for hypertension, and that in an 
attachment to a Department of Veterans Affairs (VA) Form 1-9, 
dated in September 1998, the veteran's service representative 
raised the additional issues of extraschedular consideration 
for any service-connected condition or combination of 
service-connected conditions, entitlement to a total 
disability rating based on individual unemployability, 
entitlement to secondary service connection for any 
nonservice-connected disability that may have been caused or 
aggravated by a service-connected condition, entitlement to 
prestabilization, convalescence or hospitalization benefits 
under 38 C.F.R. §§ 4.28, 4.29, and 4.30 (1998), and 
entitlement to consideration of benefits based on statutes, 
regulations, and directives of which the veteran is unaware, 
in part, because the issues in his case were mischaracterized 
(for example, describing an appeal of a decision to reduce an 
evaluation as a claim for increase).  This claims are 
referred to the regional office (RO) for appropriate 
adjudication.

Finally, the Board observes that although the veteran sent a 
January 1998 letter to the RO requesting a change in his 
service representation from The American Legion to Disabled 
American Veterans, no further action was taken by the RO or 
the veteran in this regard, and the veteran later reaffirmed 
his continued selection of The American Legion as evidenced 
by a report of contact, dated in August 1998.  Consequently, 
the Board finds that communication with the veteran to 
confirm his choice of representation in this matter is not 
warranted.





FINDING OF FACT

The appellant has not submitted, nor has he alleged the 
existence of, competent medical evidence showing that his 
diabetes mellitus is due to VA treatment or examination.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus is not well 
grounded.  38 U.S.C.A. § 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that at the time of the 
October 1997 remand, the Board found that there was a 
reasonable possibility that there was outstanding evidence 
which at least made the veteran's claim capable of 
substantiation, and that further evidentiary development was 
therefore warranted.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  In this 
regard, the record reveals that the RO obtained additional VA 
and private medical records dated prior to 1989.  In 
addition, the RO sent a November 1997 letter to the veteran 
requesting additional medical evidence in support of his 
claim on appeal.  Consequently, the Board finds that a 
reasonable effort has been made to comply with the requests 
contained within the Board's remand, and that as the Board 
has ultimately found that the appellant has not met the 
initial burden of submitting a well-grounded claim, no 
additional duty to assist the appellant has arisen.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court Appeals for 
Veterans Claims (Court) declared invalid the provisions of 38 
C.F.R. § 3.358(c)(3) (1994), requiring VA fault or accident 
prior to recovery under 38 U.S.C.A. § 1151. Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. 
Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 
S. Ct. 552 (1994).  In December 1994, the United States 
Supreme Court held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).  Subsequently, the VA Secretary 
sought an opinion from the Attorney General as to the scope 
of the exclusion from § 1151 coverage contemplated by the 
Supreme Court's decision.  In a memorandum to the Secretary 
dated January 20, 1995, the Deputy Assistant Attorney 
General, Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March 1995, 
amended regulations were published deleting the fault or 
accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997, however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

The threshold question in all cases is whether the claimant 
has presented a well-grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of appellant are not of sufficient probative 
weight nor are they competent evidence to establish a causal 
relationship between the veteran's diabetes mellitus and VA 
treatment and/or examination.

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his own 
observation and recollection, that is, objective 
manifestations of his symptomatology.  His assertions are not 
competent to prove that which would require specialized 
knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 
470(1994); Espiritu, 2 Vet. App. at 494-95.  Specifically, 
the Court has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..." Grottveit, 5 Vet. App. at 93.

The VA medical treatment which forms the basis for the 
veteran's claim was rendered during the period of January 
1982 to October 1994, and the veteran contends, in essence, 
that the VA's failure to diagnosis his diabetes mellitus 
earlier than October 1994 resulted in additional disability 
and that he is therefore entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151.  

A review of VA outpatient treatment records from January 1983 
to January 1984 reflects glucose readings of 98 in January 
1983, glucose of 108 in October 1983, and a finding of 
elevated cholesterol in January 1984.  VA treatment records 
from April 1984 reflect a glucose level of 129 and a 
statement from the veteran exhibiting concern over diabetes 
mellitus.

VA treatment records for the period of August 1985 to 
February 1990 reflect glucose readings of 117 in August 1985 
with an impression that included history of elevated glucose.  
Thereafter, glucose was at 98 in February 1986, 99 in May 
1987, 155 in November 1988, 105 in September 1989, and 148 in 
February 1990.

VA outpatient records from August 1990 indicate a glucose 
level of 230 and complaints of chronic episodes of weakness 
in the hands and knees without any pattern.  Urinalysis at 
this time revealed 4+ glucose.  The assessment included 
elevated blood sugar-glucose intolerance, and the therapy 
prescribed for the glucose intolerance included diet.  The 
veteran was given information about an 1800K-calorie American 
Diabetes Association (ADA) diet.  In October 1990, VA records 
indicate that the veteran was again examined for elevated 
blood sugar.  At this time, glucose was at 124 and the 
assessment included glucose intolerance.  In January 1991, 
the veteran's glucose was noted to be at 125 and the veteran 
was noted to be off of the 1800 ADA diet prescribed by the 
nutritionist in August 1990.

VA outpatient records from October 1994 reflect the veteran's 
history of glucose intolerance and there was now an 
assessment which included diabetes mellitus that was noted to 
have progressed from glucose intolerance.  Physical 
examination at this time of the extremities revealed no 
swelling and neurological examination revealed no focal 
deficits.  Glucose was indicated to be at 524.  Urinalysis 
was noted to be clear with glucose of 4+.  The veteran was 
referred to the nutritionist with "history of glucose 
intolerance now with overt [d]iabetes [m]ellitus," and the 
veteran was given information on the 1500-calorie ADA diet.  
A week later, the veteran returned for further evaluation and 
although the veteran reported his own glucometer reading of 
400, the reading at the VA clinic was 196.  The assessment 
included type II diabetes mellitus and that the veteran's 
glucometer needed calibrating.  The veteran was placed on 
medication and was to be scheduled for instruction in 
diabetes.

VA outpatient records from June 1995 reveal that the 
veteran's glucose was at 94.

A September 1995 VA medical statement from Dr. G. noted that 
at the time of VA medical examination in August 1990, blood 
glucose level was at 230 and urine glucose was 4+.  At that 
time, there was a diagnosis of glucose intolerance and the 
veteran was referred to a dietitian for instruction on the 
ADA diet and weight loss.  Subsequent VA consultation in 
October 1990 revealed blood glucose level of 124.  It was the 
opinion of this examiner that the diagnosis of glucose 
intolerance in August 1990 was appropriate as an initial 
impression.

VA outpatient records for the period of October 1995 to 
September 1997 indicate that the veteran's glucose was 167 in 
October 1995.  In April 1996, it was noted that during the 
previous week, the veteran's blood sugar ran around 130 and 
on the last consultation, it was around 200.  At this time, 
his glucose was at 146.  In May 1996, the veteran reported a 
glucose reading of 282 and the impression included diabetes 
mellitus.  In July 1996, the veteran reported glucose of 256 
and the impression included diabetes mellitus type II.  In 
December 1996, the veteran reported glucose of 200, glucose 
at the time of examination was noted to be 137, and the 
impression included diabetes mellitus.  In April 1997, the 
veteran reported glucose of 185 and the impression included 
diabetes mellitus type II.  In July 1997, the veteran 
reported glucose of 151 and the impression included diabetes 
mellitus type II.  In September 1997, it was noted that the 
veteran had a history of diabetes for the previous three 
years.

In an April 1997 letter, the veteran listed relevant glucose 
readings for the period of January 1982 to January 1991, 
which included a level of 171 in January 1982, 166 in May 
1983, and 153 in May 1985. 

A December 1997 private medical report from Dr. H. reflects 
that the veteran's medical problems included type II diabetes 
diagnosed in 1994 and were reportedly preceded by high blood 
sugar readings as early as 1982.  Dr. H. further indicated 
that the veteran's diabetes "preceded that diagnosis, it 
seems, according to his report."  Dr. H. also noted that the 
veteran stated that his blood sugars were running 140 or 
higher in the 1980's.  It was also indicated that the 
veteran's visual problems were "felt to be secondary to 
diabetes," and that in view of the veteran's multiple 
medical problems, Dr. H. believed that the veteran was a 
candidate and should be considered for VA disability 
benefits.  

In an additional VA medical statement, dated in April 1998, 
Dr. M. stated that he had reviewed the veteran's entire 
claims file and initially noted the diagnosis of glucose 
intolerance in August 1990.  At that time, it was indicated 
that the veteran's body index was about 30.1 (overweight was 
defined as a body mass index of 27.8 or greater for men), 
urinalysis revealed 4+ glucose, and blood sugar was 230.  Dr. 
M. commented that some physicians might have diagnosed 
diabetes mellitus rather than glucose intolerance based on 
these data.  No symptoms attributable to diabetes mellitus 
were recorded.  Therapy prescribed for the glucose was noted 
to include diet, and the veteran was to be instructed on the 
1800K-calorie ADA diet.  Thereafter, Dr. M. noted that the 
veteran returned to the clinic in October 1990 with glucose 
of 124, and that in January 1991, his glucose was at 125 with 
an indication that he was off his prescribed diet.  The 
diagnosis of diabetes mellitus was then made in October 1994 
with glucose at 524 and urinalysis at 4+.  At that time, it 
was also indicated that the veteran's glucose intolerance had 
progressed to diabetes mellitus and he was prescribed 
appropriate medication.  Since that time, Dr. M. indicated 
that the veteran had been seen in several clinics on several 
occasions, and that his diabetes mellitus was not strictly 
controlled as shown by repeatedly elevated hemoglobin "AIC" 
levels from May 1996 to July 1997.

Dr. M. summarized that the main goal of strictly controlled 
glycemia for diabetes mellitus was to delay the development 
of microvascular and possibly other vascular complications of 
diabetes mellitus such as diabetes retinopathy, diabetic 
polyneuropathy, and diabetic neuropathy.  It was his opinion 
that based on the available data, none of these had become 
manifest for the veteran with ophthalmological examination 
revealing no diabetic retinopathy in March 1996, and 
neurophysiological evaluation in July 1996 suggesting only 
mononeuropathy of possible carpal tunnel syndrome.  No 
clinical symptoms or findings suggesting diabetic 
microvascular complications had been recorded.  Dr. M. also 
indicated that the diet prescribed in August 1990 was 
probably adequate therapy whether the diagnosis was glucose 
intolerance or diabetes mellitus.  It was Dr. M.'s additional 
opinion that the "degree of medical probability that there 
was any increased or additional disability with respect to 
the veteran's diabetes as a result of training, 
hospitalization, medical or surgical treatment, or 
examination is nil."

In an August 1998 letter, the veteran claims that his medical 
records show that he "was not timely diagnosed with 
[d]iabetes [m]ellitus," and that this led to his decreased 
sight, coronary artery disease, elevated blood pressure, 
neuropathy, and possibly other medical problems.  

II.  Analysis

The Board has reviewed all the evidence of record, and notes 
the appellant's assertion that he has additional disability 
from his diabetes mellitus that is attributable to the lack 
of a diagnosis of diabetes mellitus by the VA prior to 
October 1994.  More specifically, the veteran contends that 
the lack of an earlier diagnosis has caused visual problems, 
coronary artery disease, elevated blood pressure, neuropathy, 
and possibly other medical problems.  These lay assertions 
concern the etiology of additional symptoms and disabilities 
that are the subject of this appeal.  As such, the assertions 
of the appellant address medical causation and are not 
competent.  See, King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu, 2 Vet. App. 492 (1992); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Layno, 6 Vet. App. at 470-71.  These 
assertions do not constitute competent evidence to the effect 
that the appellant's claimed additional symptoms or 
disabilities are attributable to any incident associated with 
VA treatment.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion, ...[the] 
appellant cannot meet [her] initial burden by relying upon 
[her] own ... opinions as to medical matters." Grottveit, 5 
Vet. App. at 93.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities.  Absent such evidence of a 
causal relationship, the veteran has not 
submitted evidence of a well-grounded claim, 
as a matter of law, for § 1151 benefits for 
those disabilities.

Id. at 496.

The opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit, supra.  Although the 
December 1997 private medical opinion was certainly rendered 
by a physician (Dr. H.) who is presumably qualified to render 
an opinion as to whether the lack of an earlier diagnosis by 
VA physicians caused additional disability, the proffered 
opinion is fundamentally defective in terms of making the 
claim well grounded.  Dr. H.'s opinion does not go to the 
critical element of the claim.  The physician indicated that 
the veteran's diabetes preceded the 1994 diagnosis, albeit 
only according to the veteran's "report."  The physician 
further opined that the claimant had visual problems "felt 
to be secondary to diabetes."  The physician did not state, 
however, that the claimant had additional disability, visual 
or otherwise, due to VA treatment or lack of treatment.  The 
physician merely commented that the veteran was a 
"candidate" for VA disability benefits.  This statement by 
no means demonstrates the physician was expressing an opinion 
as to medical causation between VA care and additional 
disability.  As a result, there is no competent medical 
evidence of record that demonstrates any clinical 
relationship between disability due to the appellant's 
diabetes mellitus and VA treatment and/or examination.  There 
is simply no clinical evidence associating VA examination or 
treatment with any underlying symptom or disorder.  
Consequently, the claim is not well grounded and "VA was not 
required to carry the claim to full adjudication."  Tirpak, 
2 Vet. App. at 611; Boeck v. Brown, 6 Vet. App. 14 (1993).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for diabetes mellitus; the appeal must be denied.  No 
duty to assist the appellant in this claim has arisen.  The 
RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

In the alternative, even if the Board were to conclude the 
claim is well grounded and rule on the merits the ultimate 
determination would remain the same.  Holbrook v,. Brown, 8 
Vet. App. 91 (1995).  The opinion of Dr. H. is of very low or 
no probative value.  There is no indication whatsoever that 
Dr. H. has actually reviewed the record in this case.  This 
lack of foundation for the opinion would alone reduce the 
probative value to a very low level.  The Court has held that 
opinions based on histories furnished by the appellant and 
which are unsupported by clinical evidence are of low or 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Court has further held that an opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA medical 
opinion of April 1998 clearly indicates the claimant's 
representations as to the history of his disability are 
unsupported.

Moreover, the only disability Dr. H. specifically identified 
in this matter as due to diabetes was a visual impairment.  
The opinion does not include any clinical findings indicating 
that Dr. H. actually confirmed the presence of such 
pathology.  The recent clinical evidence demonstrates no 
diabetic pathology of the eyes.  Further, although Dr. H. may 
have offered an opinion that the veteran's visual problems 
were secondary to diabetes, although even this point is 
unclear, he did not offer an opinion as to whether the visual 
problems were related to the lack of an earlier diagnosis of 
this condition by physicians at the VA.  The record also 
contains a medical opinion based on actual review of the 
record that concludes there is no probability of a causal 
relationship between VA treatment and additional disability.  
This opinion is manifestly more probative than the opinion of 
Dr. H., and thus the clear weight of the evidence is against 
the claim. 



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


